DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of Group I and Species B1 in the reply filed on 2/18/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-22 are withdrawn from consideration since they are drawn to non-elected species A1.

Claim Objections
Claim 49 is objected to because of the following informalities:
in claim 49, line 3: “a” should be inserted before “degree”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 23-34, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 18 recites “said ketosis signal being activated when a skin capacitance measurement of the subject increases compared to a comparative capacitance value of the subject” in lines 9-11, but also recites “said device activating the ketosis signal when the skin capacitance measurement is different from the comparative capacitance value of the subject” in lines 17-18.  The latter recitation of lines 17-18 is broader than the earlier recitation of lines 9-11, which creates a contradiction as to what is required to activate the ketosis signal.  This contradiction renders claim 18 indefinite.
Claims 19-20, 23-34, and 47-49 are rejected by virtue of their dependence from claim 18.
about” is used the terms “about 100 kHz” in claim 25, line 3; “about 0 Hz” of claim 26, line 3; “about 10kHz” of claim 26, line 3; “about 20 kHz” of claim 26, line 3; “about 30 kHz” of claim 26, line 3; “about 40 kHz” of claim 26, lines 3-4; “about 50 kHz” of claim 26, line 4; “about 60 kHz” of claim 26, line 4; “about 70 kHz” of claim 26, line 4; “about 80 kHz” of claim 26, line 4; “about 90 kHz” of claim 26, line 4; and “about 100 kHz” of claim 26, line 5. The term “about” in these recitations is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close to the target value one must be so as to be “about” that target value.
Claim 28 recites “one of the skin depths” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “one or more skin depths” of claim 24, line 2.  If they are the same, “one of the skin depths” of claim 28 should be “the one or more skin depths”.  If they are different or related, their relationship should be made clear.
Claim 30 recites “the device further comprises a ketosis exit signal arranged to activate when the skin capacitance measurement is approximately the baseline capacitance value of the skin of the subject” in lines 1-4, but it is not clear how a signal can be a physical component of a device.  A signal is transitory medium containing information, but such a medium is not thought of as having a physical structure that is incorporated into a physical device so as to be considered a subcomponent of such a device.  Claim 30 is indefinite because the ketosis exit signal is being used in a non-traditional way and the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 30 recites “approximately the baseline capacitance value of the skin of the subject” in lines 3-4.  The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close to the baseline capacitance value one must be so as to be “approximately” the baseline capacitance value.
Claim 33 recites “a body of a user” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a body of the subject” of claim 18, line 12.  If they are the same, “a body of a user” of claim 33 should be “the body of the subject”.  If they are different or related, their relationship should be made clear. 
Claim 47 recites “a suitable interval” in line 4, which is a relative term.  The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how long or short an interval must be so as to be “suitable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 18-20, 23-34, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/085944 (Taylor) (cited by Applicant), in view of U.S. Patent Application Publication No. 2020/0101286 (Windmiller), and further in view of U.S. Patent Application Publication No. 2013/0245388 (Rafferty).
Taylor discloses a method for monitoring that includes providing a device comprising: (i) an interdigitated portion having two opposing ends and configured for contacting a skin of the subject and measure surface conductivity of the subject's skin; (ii) a ketosis signal that turns on when the conductivity of the skin is in a high mega ohm range indicative of the subject not burning fat, the ketosis signal being connected to one end of the interdigitated portion and (iii) a power source, wherein an intermediate signal turns on when the conductivity of the skin in an intermediate range between the low mega ohm range and the high mega ohm range, wherein the third signal is indicative of an intermediate state of ketosis, wherein when the electric conductivity of the skin is in a low mega ohm range indicative of the subject burning fat (pages 7, 12-14, and 16 of Taylor).
Taylor discloses the use of surface conductivity of the subject’s skin as the metric for determining ketosis (pages 7, 12-14, and 16 of Taylor).  Taylor also teaches that the occurrence of high levels of ketone bodies in the blood during starvation, a low carbohydrate diet, prolonged heavy exercise and uncontrolled type 1 diabetes mellitus is known as ketosis (page 3 of Taylor).
In the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the 
Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 18, the combination teaches or suggests a method for non-invasively detecting if a subject is in ketosis comprising:
providing a device comprising:
an interdigitated portion for measuring capacitance of skin of the subject (the capacitive sensor of Rafferty), said interdigitated portion having at least two separate electrical contacts (FIG. 5 of Rafferty);
a power source (the power source of Taylor; pages 7 and 12-14 of Taylor); and 
a ketosis signal responsive to one end of the interdigitated portion, said ketosis signal being activated when a skin capacitance measurement of the subject increases compared to a comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor 
placing the device on a body of the subject such that said two electrical contacts of said interdigitated portion are contacting the skin of the subject (placing the capacitive sensor of Rafferty on the skin; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis);
said device measuring the capacitance of the skin of the subject (measuring the capacitance of the skin); and
said device activating the ketosis signal when the skin capacitance measurement is different from the comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 19, the combination teaches or suggests that the comparative capacitance value is a baseline capacitance measurement corresponding to skin capacitance when not in ketosis (output a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 20, the combination teaches or suggests that the ketosis signal is activated when the skin capacitance measurement is greater than the baseline capacitance measurement (output a signal when the capacitance is in a ketosis range which means that the 
With respect to claim 23, the combination teaches or suggests that the interdigitated portion is arranged to measure the skin capacitance at a skin surface (the capacitive sensor of Rafferty).
With respect to claim 24, the combination teaches or suggests that the device is arranged to measure the skin capacitance at one or more skin depths (the capacitive sensor of Rafferty measures at the skin).
With respect to claims 25-26, 47, and 49, Taylor discloses multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies ranging from a few Hertz to 20 MHz for the measurement since it permits measurements at different depths of tissue for a more comprehensive picture of the patient’s status.
With respect to claim 25, the combination teaches or suggest that the device is arranged to scan through two or more frequencies from between 0 Hz or DC to about 100 kHz (the multiple frequencies between a few Hertz to 20 MHz).
With respect to claim 26, the combination teaches or suggests that the device scans two or more frequencies selected from the group consisting of about 0 Hz (DC), about 10 kHz, about 20 kHz, about 30 kHz, about 40 kHz, about 50 kHz, about 60 kHz, about 70 kHz, about 80 kHz, about 90 kHz and about 100 kHz (the multiple frequencies between a few Hertz to 20 MHz)..

With respect to claim 28, the combination teaches or suggests that one of the skin depths is skin surface (measuring the capacitance of the skin).
With respect to claims 29 and 48, the combination teaches or suggests outputting a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis (pages 7 and 12-14 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).  The limits of alarm relative to individual’s baseline can be determined by experimentation and calibration (pages 10-11, 14, and 16 of Taylor) so as to obtain the desired accuracy for a particular user.  As such, the alarm limits and baseline values are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy for a particular user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the alarm limits and baseline values so as to obtain the desired accuracy for a particular user.  Thus, the features of “wherein the ketosis signal is activated whenever the skin capacitance measurement varies from the comparative capacitance value by at least 10%” of claim 29 and “the comparative capacitance value of the subject is a first skin capacitance of the subject and the skin capacitance measurement is a second skin capacitance of the subject taken after a suitable interval” of claim 47 would have been obvious.
With respect to claim 30, the combination teaches or suggests that the device further comprises a ketosis exit signal arranged to activate when the skin capacitance measurement is approximately the baseline capacitance value of the skin of the subject (outputting a signal when 
With respect to claim 31, the combination teaches or suggests that the device further comprises a processor coupled to the interdigitated portion (pages 17-18 of Taylor).
With respect to claim 32, the combination teaches or suggests that the device further comprises a memory module coupled to the processor (pages 17-18 of Taylor).
With respect to claim 33, the combination teaches or suggests that the device further comprises a housing that is sized and shaped to couple the interdigitated portion of the device to a body of a user (the capacitance sensor of Rafferty).
With respect to claim 34, Rafferty discloses using a digital device may supplement an indicator display so as to give precise readout of data (paragraph 0278 and 0135 of Rafferty).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital readout, as suggested by Rafferty, so as to provide a precise readout of data.
With respect to claim 48, the combination teaches or suggests that measuring the capacitance of the skin comprises: measuring a first capacitance at a first skin depth of the subject, and measuring a second capacitance at a second skin depth of the subject (the multiple depth analysis provided above).
With respect to claim 49, the combination teaches or suggests that if the second capacitance at the second skin depth is greater than the first capacitance at the first skin depth, degree of ketosis of the subject is increasing if the second depth is greater relative to the skin surface than the first depth but the degree of ketosis of the subject is decreasing if the first depth 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791